Citation Nr: 1714138	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-34 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether the reduction of the Veteran's rating for bilateral tinea pedis and onychomycosis of the fingernails and toenails (bilateral tinea pedis and onychomycosis) from 30 percent to 0 percent effective August 1, 2013, was proper.

2. Entitlement to a compensable rating for bilateral tinea pedis and onychomycosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 1969.  His awards include the Good Conduct Medal, the Vietnam Service Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2013, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Veteran filed a VA Form 9 requesting a Travel Board hearing; he withdrew that request in August 2014.  In September 2014, the Veteran, through his representative, again requested a Travel Board hearing.  In its March 2017 brief, the representative reiterated the Veteran's request for a Travel Board hearing.  The Board deeply regrets the delay, and it will remand the appeal to afford the Veteran a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing with a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




